
	

114 HR 3874 IH: To amend the State Department Basic Authorities Act of 1956 to require reports on the Rewards for Justice program, and for other purposes.
U.S. House of Representatives
2015-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3874
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2015
			Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of 1956 to require reports on the Rewards for
			 Justice program, and for other purposes.
	
	
		1.Congressional notification of reward
 (a)In generalSection 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended— (1)in subsection (g), by adding at the end the following new paragraph:
					
 (4)Reports on rewards authorizedNot less than 15 days after a reward is authorized under this section, the Secretary of State shall submit to the appropriate congressional committees a report, which may be submitted in classified form if necessary, detailing information about the reward, including the identity of the individual for whom the reward is being made, the amount of the reward, the acts with respect to which the reward is being made, and how the reward is being publicized.; and
 (2)in subsection (k)(2), by striking International Relations and inserting Foreign Affairs. (b)Effective dateThe amendment made by subsection (a)(1) takes effect on the date of the enactment of this Act and applies with respect to any reward authorized under section 36 of the State Department Basic Authorities Act of 1956 on or after such date.
			
